Citation Nr: 1133487	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-20 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as asbestosis, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1961 to May 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO which, in part, denied service connection for asbestosis.  A videoconference hearing before the undersigned member of the Board was held in September 2009.  The Board remanded the appeal for additional development in October 2009.  


FINDINGS OF FACT

A respiratory disorder, including chronic obstructive pulmonary disease (COPD) was not present in service or until many years after service, and there is no competent medical evidence that any current respiratory disorder, including COPD or claimed asbestosis is related to service or any incident therein.  


CONCLUSION OF LAW

A respiratory disorder, including COPD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in August 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  Additional evidence was also received from the Social Security Administration (SSA) in April 2007, and associated with the claims file.  The Veteran was examined by VA twice during the pendency of this appeal and testified at a videoconference hearing before the undersigned in September 2009.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

Factual Background & Analysis

The Veteran contends that he has a respiratory disorder, which he claims is asbestosis, related to asbestos exposure in service.  The Veteran testified that he was exposed to asbestos from gloves that he wore to handle hot machine gun barrels and from the various ships he served on in service.  

Initially, the Board notes that while the Veteran is competent to provide evidence of visible symptoms, he is not shown to be competent to offer an opinion as to the diagnosis or etiology of any respiratory disability.    

Historically, the Veteran's service treatment records, including his separation examination in April 1966, are silent for any complaints, treatment, abnormalities, or diagnosis referable to any respiratory problems in service.  The first evidence of any respiratory problem, diagnosed as chronic obstructive pulmonary disease (COPD) with bilateral apical pleural thickening, was noted on a VA chest x-ray study in June 1996.  A VA note in May 1998 showed a history of emphysema, and a subsequent x-ray study in January 2001, showed lung changes consistent with emphysema.  

A disability determination by the Social Security Administration, dated in October 1998, found the Veteran was totally disabled due to chronic pulmonary insufficiency; effective from June 1998.  

The evidentiary record also includes two letters from a private doctor, James B. Krainson, MD., dated in September 2005 and 2008, in which he noted the Veteran's self-described history of exposure to asbestos products in service as well as post-service exposure working as a boiler man, and that he was first diagnosed with asbestosis in 1996.  The physician indicated that pulmonary function studies showed evidence of obstructive lung disease with low normal lung volumes suggestive of concomitant interstitial or restrictive process with markedly impaired diffusing capacity, and that x-ray studies revealed small irregular opacities.  The physician asserted that the pulmonary function tests (PFT) and x-ray findings along with the Veteran's bilateral clubbing of the fingers were consistent with a diagnosis of pulmonary asbestosis.  

When examined by VA in December 2007, the examiner indicated that the claims file was reviewed, and the report included a detailed description of the Veteran's complaints, medical history, and the clinical and diagnostic findings on examination.  The diagnoses were: "no evidence of asbestosis;" "COPD with emphysema: Combined severe obstructive and restrictive ventilatory dysfunction on PFT."  The examiner stated that there was no objective evidence of asbestosis, and opined that the Veteran's COPD with emphysema was most likely due to his 45 year history of tobacco use.  

In February 2010, another VA examination and medical opinion was obtained.  The examiner indicated that the claims file was reviewed, including a November 2007 private pulmonary function study and the 2005 and 2008 documents from Dr. Krainson.  The examination report also included a detailed description of the Veteran's complaints, medical history and clinical and diagnostic findings on examination.  A chest x-ray study was within normal limits and a pulmonary function test (PFT) showed Forced Vital Capacity (FVC) of 45 percent, Forced Expiratory Volume (FEV-1) was 26 percent and FEV1/FVC was 58 percent.  Total Lung Capacity (TLC) was 106 percent, and diffusion capacity of the lung for carbon monoxide by the single breath method (DLCO) was 50 percent when corrected for hemoglobin.  The diagnosis was COPD with emphysema as evidence by decreased FEV1/FVC and decreased DLCO, and no evidence of asbestos related lung disease as evidenced by the normal TLC.  

The examiner noted that the Veteran had a long, documented history of decreased FEV1/FVC and DLCO on PFTs which was consistent with obstructive ventilatory defect, whereas asbestos caused a restrictive ventilatory defect manifested by decreased TLC.  She indicated that while the Veteran had one isolated low TLC in November 2007, his TLC was normal on two subsequent PFTs, and that to render a diagnosis of asbestosis based on the one isolated study, as offered by the private physician, would be purely speculative.  The examiner also referenced the medical literature for asbestosis and noted that the earliest physiologic abnormalities detected in asbestos-exposed patients was a reduction in DLCO and pulmonary compliance and the presence of exertional hypoxemia.  

The examiner also noted that while the private doctor reported that the Veteran's PFTs showed a normal to mild decrease of TLC, he did not provide the actual values, and that the Veteran's current values in February 2010 were within normal limits.  As to the private doctor's finding of clubbing and the abnormal finding on x-ray examination, the examiner indicated that these were non-specific findings that are also found with COPD.  Moreover, a more recent chest x-ray study was clear.  

The probative value of a clinician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miler v. West. 11 Vet. App. 345, 348 (1998) (a bare conclusion, even when reached by a health care professional, is not probative without a factual predicate in the record.); Black v. Brown, 5 Vet. App. 458 (1993, (medical opinion is inadequate when it is unsupported by clinical evidence).  

The Board finds the VA opinion persuasive, as it was based on review of all the evidence of record, including the private medical reports and included a discussion of the relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran does not have asbestosis or any asbestos related respiratory disorder.  In contrast, the private medical opinion relied heavily on the Veteran's self-described medical history that he was diagnosed with asbestos in 1996, and failed to provide critical data, (actual values for TLC from a PFT) that he asserted showed evidence of asbestosis.  Thus, the Board finds the private medical statements are of little probative value, declines to assign any significant evidentiary weight to them, and concludes the Veteran does not have asbestosis.  

The evidence of record in this case showed that the Veteran did not have any respiratory problems or abnormalities in service, or any evidence of a respiratory disorder until 1996, some 30 years after discharge from service.  The preponderance of the medical evidence shows that the Veteran currently suffers from obstructive airway disease - COPD with emphysema, which one VA physician opined was more likely related to his 45 year history of smoking.  With this disability not manifested until nearly three decades after service, and there no competent medical evidence which suggests that this is related to service or any incident therein, there is no basis upon which to establish service connection.    

Inasmuch as there is no evidence of a respiratory disorder in service or until many years thereafter, no probative evidence of asbestosis, and no competent medical evidence suggesting an etiological relationship between his current COPD with emphysema and service, the Board finds no basis for a favorable disposition of the Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a respiratory disorder, claimed as asbestosis, including as due to asbestosis exposure, is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


